600 S.E.2d 773 (2004)
267 Ga.App. 717
CRITSER et al.
v.
McFADDEN.
No. A02A1788.
Court of Appeals of Georgia.
June 9, 2004.
Lamar, Archer & Cofrin, Robert C. Lamar, David W. Davenport, Atlanta, for appellants.
Love, Willingham & Peters, Daryll Love, Atlanta, Thompson & Slagle, Michael J. Hannan III, Duluth, Weinberg, Wheeler, Hudgins, Gunn & Dial, Atlanta, Julye M. Johns, for appellee.
MILLER, Judge.
In Critser v. McFadden, 277 Ga. 653, 593 S.E.2d 330 (2004), the Supreme Court of Georgia reversed the judgment of this Court in Critser v. McFadden, 259 Ga.App. 546, 578 S.E.2d 222 (2003). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
JOHNSON, P.J., and BLACKBURN, P.J., concur.